Name: Commission Regulation (EEC) No 432/82 of 25 February 1982 altering the components used to calculate the differential amounts for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 2. 82 No L 55/23Official Journal of the European Communities COMMISSION REGULATION (EEC) No 432/82 of 25 February 1982 altering the components used to calculate the differential amounts for colza and rape seed amounts for the Federal Republic of Germany and the Netherlands should be revised at the same time ; whereas, in the case of the pound sterling and the Italian lira, because the new central rates are to apply from 22 February 1982, the reference period should be taken by way of exception as 23 and 24 February 1982 only in order to reflect as closely as possible the actual economic situation ; whereas this means revising the factors used to calculate differential amounts for the United Kingdom and Italy ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3398/81 (4) ; Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (*), as last amended by Regula ­ tion (EEC) No 852/78 (*  ), and in particular Article 2 (2) thereof, Whereas Commission Regulation (EEC) No 2300/73 of 23 August 1973 f), as last amended by Regulation (EEC) No 3476/80 (8), laid down detailed rules of application for Regulation (EEC) No 1569/72 ; whereas the components used to calculate the differential amounts were fixed by Regulation (EEC) No 2900/81 ('), as last amended by Regulation (EEC) No 395/82 (10) ; whereas, following changes made with effect from 22 February 1982 in the central rates of currencies in the European Monetary System, it is necessary to introduce differential amounts for Denmark with effect from 1 March 1982 ; whereas at the same time the factors used to calculate differential HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2900/81 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (*) OJ No L 360, 31 . 12. 1980, p. 16. 3) OJ No L 106, 29 . 4. 1977, p. 27. (4) OJ No L 344, 30 . 11 . 1981 , p. 1 . 0 OJ No L 167, 25. 7 . 1972, p. 9 . ( «) OJ No L 116, 28 . 4 . 1978, p . 6 . f) OJ No L 236, 24 . 8 . 1973, p . 28 . ( «) OJ No L 363, 31 . 12. 1980, p . 71 . 0 OJ No L 287, 8 . 10 . 1981 , p . 5 . H OJ No L 51 , 23 . 2 . 1982, p . 14. No L 55/24 Official Journal of the European Communities 26. 2. 82 ANNEX Subsidy or refundTarget price corrective (coefficient to be applied) corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 1 . Colza and rape seed, processed for oil production in Germany or exported from that country : + 0-0898  0-0898 +  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0-0420 0-1691 0-1058 0-1192 0-0919 0-1444 (a) 0-1 227(b) 0-0016 2. Colza and rape seed, processed for oil production in the Netherlands or exported from that country : + 0-0498  0-0498 0-0438  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0-1327 0-0666 0-0806 0-0521 0-1068 (a) 0-0843 (b) 0-0455 3 . Colza and rape seed, processed for oil production in the BLEU or exported from the BLEU : 0-0955 + 0-0955 +  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0-2036 0-1530 0-0763 0-0601 0-0929 0-2055 0-0298 (a) 0-0558 (b) 4 . Colza and rape seed, processed for oil production in Denmark or exported from that country : 0-0334 + 0-0334 0-1353 0-0876 harvested in Germanyharvested in the Netherlands harvested in the BLEU harvested in France harvested in Denmark harvested in Ireland harvested in the United Kingdom harvested in Italy 0-0567 0-0150 0-0286 (a) 0-0040 (b) 0-0309 0-1371 5 . Colza and rape seed, processed for oil productionin France or exported from that country :  0-0179 + 0-0179 0-1183 0-0713 0-0708  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0-0152 0-0155 01201 0-0431 (a) 0-0193 (b) 26. 2. 82 Official Journal of the European Communities No L 55/25 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 6. Colza and rape seed, processed for oil production in the United Kingdom or exported from that country : + 0-0912  0-0912 +   harvested in Germany 0-0016  harvested in the Netherlands  0-0435  harvested in the BLEU  0-1705  harvested in France  0-1072  harvested in Denmark  0-1206  harvested in Ireland  0-0934  harvested in the United Kingdom    harvested in Italy  0-1557 (a) 0-1241 (b) 7. Colza and rape seed, processed for oil production in Ireland or exported from that country : Nil Nil +   harvested in Germany 0-1013  harvested in the Netherlands 0-0550  harvested in the BLEU  0-0850  harvested in France  0-0152  harvested in Denmark  0-0300  harvested in Ireland    harvested in the United Kingdom 0-1030   harvested in Italy  0-0577 (a) 0-0339 (b) 8 . Colza and rape seed, processed for oil production in Italy or exported from that country :  0-0638 (a) + 0-0638 (a) +   0-0376 (b) + 0-0376 (b)  harvested in Germany 0-1687 (a) 0-1399 (b)  harvested in the Netherlands 0-1 196 (a)  0-0920 (b)  harvested in the BLEU  0-0290 (a) 0-0529 (b)  harvested in France 0-0451 (a)  0-0197 (b)  harvested in Denmark 0-0294 (a)  0-0040 (b)  harvested in Ireland 0-0612 (a)  0-0351 (b)  harvested in the United Kingdom 0-1706 (a)  0-1417 (b)  harvested in Italy   (a) For a subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export until 30 June 1982. (b) For a subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export from 1 July 1982.